Pee Ctteiam :
We are of opinion that under the will of John Heppenstall, deceased, his widow took his personal estate absolutely, as widow and legatee, and not as executrix : Markley’s Est., 132 Pa. 352; Gold’s Est., 133 Pa. 495. This disposes of the first assignment. It follows that, in the account of the surviving executor of John Heppenstall, he is chargeable only with such personal property of his testator as remained after the death of his widow. This covers the second assignment, and those that remain do not *266require notice. Tbe case was disposed of in an accurate and intelligent manner by the learned judge of the court below.
Decree affirmed, and the appeal dismissed at the costs of the appellants.